EXHIBIT 21.1 Sigma Designs, Inc. Listing of Subsidiaries NAME JURISDICTION Sigma Designs Israel S.D.I Ltd Israel Sigma Designs (Asia), Ltd. Hong Kong Sigma Designs Denmark Aps Denmark Sigma Designs Europe France Sigma Designs Japan, KK Japan Sigma Designs Technologies Canada, Inc. Canada Sigma Designs Technology Denmark Aps Denmark Sigma Designs Technology Singapore Pte. Ltd. Singapore Sigma Designs Vietnam Company, Ltd. Vietnam Sigma International Limited Cayman Islands Sigma Designs (Shenzhen) Co., Ltd. China Sigma Designs Technology (Shanghai) Co. Ltd. Shanghai Sigma Designs Netherlands Netherlands Sigma Designs Germany GMBH Germany
